DISSENTING OPINION
I cannot give my assent to an affirmance of this case. In my opinion, the complaint in this case was bad on demurrer, and the evidence is not of such a character that, on appeal, we can deem said complaint to have been amended.
If the injuries sustained by the appellee were such as were covered by said policy, then she was entitled to a judgment in her favor, otherwise not. This requires a consideration, first, of the terms of said policy, and second, of the evidence introduced.
By the terms of said policy, she was protected during the life thereof against disability "resulting directly, independentlyand exclusively of all other causes, from bodily injuries effected solely through external, violent and accidental means and sustained by the insured in the manner following: "Part one: By the wrecking or disablement of any private horse-drawn vehicle or motor-driven vehicle, in which the insured is riding or driving, or by being accidentally thrown from such vehicle or car." (My italics.)
The evidence offered in this case shows the following facts: the appellee was riding in the rear seat of an automobile; this machine came into collision "head-on," with another automobile;by the force of the collision the appellee was thrown violently against and across the front seat of the automobile in which she was riding and thereby injured.
As to the car in which appellee was riding, the testimony shows that, as a result of said collision, the front axle thereof was sprung and bent, the radius rod was bent, and the spindle of one of the front wheels was bent and the front wheels "out of line."
We may concede that, technically, as a result of said collision, the automobile in which appellee was riding, *Page 603 
was wrecked, but appellee, certainly was not "thrown from" said car, and the questions remain: Was it the bending of the said front axle that caused her injury? Was it the bending of the radius rod that caused the injury? Was it the bending of the spindle that caused the injury? Was it the combination of all of these that caused the injury? So far as the testimony is concerned, these were the only parts of the car in which appellee was riding that were in any way injured, and obviously, it cannot be said that the bending of either or all of these parts was thedirect proximate cause of appellee's injuries. She was injured, not by such wrecking of the car, but by the force of the impact of the two cars — the force of the collision, a hazard not covered by said policy. By its plain terms, said policy covers only such injuries as are the direct and proximate result of the wrecking of a car. In my judgment, this cause should be reversed.